Exhibit 10.6

AWARD AGREEMENT UNDER THE

ACCESS MIDSTREAM PARTNERS GP, L.L.C. MANAGEMENT INCENTIVE

COMPENSATION PLAN

This Award Agreement (“Agreement”) is entered into effective as of
[            ] (the “Grant Date”) by and between Access Midstream Partners GP,
L.L.C., a Delaware limited liability company (the “Company”), and [            ]
(“Participant”).

To carry out the purposes of the Access Midstream Partners GP, L.L.C. Management
Incentive Compensation Plan (the “Plan”), by awarding Participant a
Participation Interest pursuant to the Plan, and in consideration of the
agreements set forth or referred to herein and other good and valuable
consideration, the Company and Participant hereby agree as follows:

1. Definitions: Capitalized terms used in this Agreement but not defined herein
are defined in the Plan and are used herein with the meanings ascribed to them
in the Plan.

2. Award of Participation Interest: Effective as of the date first written
above, the Board hereby awards to Participant a Participation Interest that
represents the contingent right of the Participant to receive, subject to the
terms and conditions of the Plan and this Agreement, certain compensation
payments under the Plan. This Agreement is subject to the terms, conditions, and
provisions of the Plan, which is incorporated herein by reference and made a
part of this Agreement for all purposes.

3. Principal Terms: Participant is hereby awarded the Participation Interest
under the Plan by the Board on the following terms:

 

  (a) Award Commencement Date: The Award Commencement Date shall be
[            ].

 

  (b) Base Equity Value: The Base Equity Value shall be [            ].

 

  (c) Base Unit Value: The Base Unit Value shall be [            ].

 

  (d) Excess Return Percentage: The Participant’s Excess Return Percentage for
each fiscal quarter completed during the period commencing on the Award
Commencement Date and ending on the day immediately prior to the fifth
anniversary of the Award Commencement Date shall be [            ].

 

  (e) Equity Uplift Value Percentage: The Participant’s Equity Uplift Value
Percentage shall be [            ].

Notwithstanding the foregoing, the above percentages automatically shall be
diluted (reduced) as provided in the Plan if and when additional Units are
issued.

4. Arbitration: Any disputes, claims or controversies between the Plan Sponsor
and Participant arising out of or related to the Plan or this Agreement shall be
settled solely by arbitration as provided herein. All arbitration shall be in
accordance with Rules of the American Arbitration Association, including
discovery, and shall be undertaken pursuant to the Federal Arbitration Act.
Arbitration will be held in Oklahoma City, Oklahoma unless the parties mutually
agree to another location. The decision of the arbitrator will be enforceable in
any court of competent jurisdiction.



--------------------------------------------------------------------------------

5. Entire Agreement: This Agreement and the Plan constitute the entire agreement
of the parties with regard to the subject matter hereof. By execution in the
space provided below, Participant acknowledges that Participant has read and
understands the Plan and this Agreement and the Plan and this Agreement set
forth all of the terms of the agreement between the Company and Participant with
respect to the subject matter thereof. Any statements, representations or
affirmations (oral or written) made by the Company, an Affiliate of the Company
or any of their agents prior to, or contemporaneously with, the execution of
this Agreement are of no further force and effect whatsoever in determining the
obligations of the Plan Sponsor under this Agreement and the Plan.

6. Modification: Except as provided in the Plan, any modification of this
Agreement will be effective only if it is in writing and signed by each party
whose rights hereunder are affected thereby.

7. Governing Law: This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Oklahoma, without regard to any
conflicts of laws principles.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date below, effective for all purposes as of the day and year
first written above.

 

ACCESS MIDSTREAM PARTNERS GP, L.L.C. By:    

Name:

 

Title:

 

Date:

    PARTICIPANT  

Name:

 

Date:

   

 

2